                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    BRUCH REED, et al.,                                  CASE NO. C19-0005-JCC
10                           Plaintiffs,                   MINUTE ORDER
11            v.

12    GENERAL MILLS, INC.,

13                           Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Defendants’ motion to file an overlength brief
18   (Dkt. No. 12). The motion is GRANTED. Defendants’ forthcoming motion to dismiss may be up
19   to 30 pages in length and their reply brief may be up to 15 pages in length. Plaintiffs may file a
20   response that is up to 30 pages in length.
21          DATED this 26th day of February 2019.
22                                                           William M. McCool
                                                             Clerk of Court
23

24                                                           s/Tomas Hernandez
                                                             Deputy Clerk
25

26


     MINUTE ORDER
     C19-0005-JCC
     PAGE - 1
